Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/15/2021 has been entered.

Acknowledgements
Applicant’s arguments filed on 11/18/2021 are acknowledged. Amended Claims 19-23 are acknowledged by the examiner. Accordingly, claims 11-23 are remain pending and have been allowed.

Allowable Subject Matter
Claims 11-23 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 11/18/2021, page 10, the cited prior art fails to disclose or suggest at least, “……capturing a moving image for live view 

As stated in the Applicant's Arguments dated 11/18/2021, page 10, the cited prior art fails to disclose or suggest at least, “……a control circuit that controls driving of the image sensor; and a display image processing circuit that generates an image to be displayed on a display 5 25793/147/3846933.1PATENT S/N 16/866,637 25793.147 device, using image data generated by the image sensor, wherein when the control circuit causes the image sensor to continuously capture still images while capturing moving images for live view display, the display image processing circuit uses data of the moving images and a second and later still images of the continuously captured still images for generating images for live view display on the 

Independent claims 17-18 and 22-23 include elements similar to those of claims 11 and 19 for those same reasons Independent Claims 17-18 and 22-23 are allowed also.

The dependent claims 12-16 and 20-21 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698